COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Daniel Gonzalez Rodriguez v. The State of Texas

Appellate case number:     01-13-00778-CR

Trial court case number: 1380317

Trial court:               351st District Court of Harris County

        Appellant’s brief was originally due on January 10, 2014, more than one year ago.
Despite multiple extensions, late brief notices, and a previous abatement of this appeal, no brief
has yet been filed on behalf of appellant by his appointed counsel, Kurt B. Wentz. The latest
deadline for filing of appellants brief was January 5, 2015. Our order of December 4, 2014
indicated no further extensions of the deadline would be permitted.
        Kurt B. Wentz is ORDERED to file a brief on behalf of Rodriguez within ten (10)
days of the date of this order. If this Court does not receive appellant’s brief within ten (10)
days of the date of this order, it will order the trial court to immediately conduct a hearing on the
record to determine whether the appellant desires to prosecute his appeal, whether the appellant
is indigent, whether Kurt B. Wentz has abandoned this appeal, if good cause exists to remove
Wentz from this appeal, and to make appropriate findings and recommendations. TEX. R. APP. P.
38.8(2).
       It is so ORDERED.

Judge’s signature: ______/s/ Harvey Brown
                   X Acting individually  Acting for the Court


Date: January 22, 2015